DETAILED ACTION
Status of the Claims
Claims 1, 3-5, 7-8, 10-13, 16, 18-21, 23-24, 26, and 32-36 are currently pending and examined herein.
The following Office Action is in response to Applicant’s communication dated 04/06/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  Specifically, the rejections under 35 U.S.C. 112(a) regarding “new matter” and under 35 U.S.C. 112(b) have been withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/811,515 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

New or Modified Claim Rejections – 35 U.S.C. 103(a)
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Bhattacharjee et al., Denniff et al., Matsuguchi et al., and Wong et al.
Claims 1, 3-5, 7-8, 10-13, 16, 18-21, 23-24, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (U.S. PGPub 2016/0281166 A1, cited in IDS of 05/15/2020, of record) in view of Denniff et al. (Anal. Chem., 2014, 86:8489-8495, cited in IDS of 05/15/2020, of record), further in view of Matsuguchi et al. et al. (Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013).
Regarding claims 1 and 3, Bhattacharjee teaches method for detecting the presence or absence of at least one mutation in a plurality of hereditary cancer-related genes in a dried biological fluid sample comprising:
 (a) extracting genomic DNA from a dried biological fluid sample (e.g. as per para 0061); 
(b) generating a library comprising amplicons corresponding to a plurality of hereditary cancer-related genes (e.g. Table 13 and others); and 
(c) detecting at least one mutation in at least one of the plurality of amplicons using high throughput massive parallel sequencing (e.g. NGS sequencing as per Example 1 and throughout).
Regarding claim 4, Bhattacharjee teaches the above, wherein the dried biological fluid sample on the absorbent tip of the microsampling device is collected from a patient via fingerstick (e.g. as per para 0095).  This is also taught by Denniff (e.g. as per the Preloading VAMS Tip with EDTA section on page 8494).
Regarding claims 5 and 7-8, Bhattacharjee teaches the above, wherein the elution is performed for up to 15 minutes at 90ºC, up to 1 hour at 56ºC, or up to 16-18 hours at 56ºC, noting that the reference in para 0107 teaches a wide range of temperatures and times and in accordance with MPEP 2144.05(I), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  
claim 11, Bhattacharjee teaches the above, wherein the sample volume of the microsampling device is no more than 10 µL (e.g. as per para 0010 and 0103).  
Regarding claims 12 and 35, Bhattacharjee teaches the above, wherein the hereditary cancer is breast cancer, ovarian cancer, colon cancer, or skin cancer (e.g. breast cancer as per para 0080).  These cancers are also taught by Matsuguchi (e.g. as per para 0083).
Regarding claims 13 and 32, Bhattacharjee teaches the above, wherein no more than 400 ng of genomic DNA is eluted from the absorbent tip of the microsampling device (e.g. as per para 0012-0015).  
Regarding claim 21, Bhattacharjee teaches the above, wherein the at least one mutation in the plurality of hereditary cancer-related genes is detected using high throughput massive parallel sequencing (e.g. HiSeq 2500 as per para 0175 or SOLiD as per 0149).
Regarding claim 27, Bhattacharjee teaches a kit for detecting at least one mutation in a plurality of hereditary cancer-related genes in a dried biological fluid sample (e.g. as per para 0080-0082 and the full list taught by Matsuguchi, below) comprising a skin puncture tool (e.g. as suggested by para 0095), a lysis buffer (e.g. Example 4), and proteinase K (e.g. Example 4), and further comprising one or more primer pairs that hybridize to one or more target segments of the sample cancer genes and comprising one or more bait sequences that hybridize to one or more target segments of the cancer genes (e.g. as per para 0156-0157 and also explicitly taught by Matsuguchi  as per para 0005).  
claims 1, 20, and 23.
Wong teaches that samples (esp. those run on HiSeq systems, as was used by Bhattacharjee) can be multiplexed up to at least 96-fold by ligation of appropriate barcoded indexing adapters to the sequences to be sequenced (e.g. as per the Abstract and the Perform adapter ligation section on pp. 4-5.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to multiplex a plurality of samples in a single run, as per Wong, in the mutation detection method of Bhattacharjee.  One of ordinary skill in the art would have been motivated to do so since Wong teaches that multiplexing provides for increased economy and efficiency of sequencing, as taught by Wong in the Abstract and INTRODUCTION section.
However, it is noted that Bhattacharjee is silent on the limitation of using an absorbant tip from a microsampling device, such as a volumetric absorptive microsampling device, as set forth in claim 1, 13, 20, and 23, including being a MITRA® tip, as set forth in claims 10 and 24.
Denniff teaches the use of MITRA® tips as the microsampling device (e.g. as per the Preparation of VAMS Dried Blood Samples section on page 8490).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use the MITRA® tips as per Denniff in the screening method of Bhattacharjee.  One of ordinary skill in the art would have been CONCLUSIONS section on page 8494,  which is a very convenient manner to collect samples by the patient if they need not even leave the house and can mail in the sample, noting that the sample collection with MITRA tips can be accomplished with a simple finger prick, as per the Preloading VAMS Tip with EDTA section on page 8494.  
However, it is noted that while Bhattacharjee teaches testing for genes mutated in some cancers, including BRCA2, MEN1, PTEN, RET, and SMAD4, the reference is silent on the complete list of genes claimed in claim 1, specifically generating a library of amplicons corresponding to each of the plurality of hereditary cancer-related genes APC, ATM, BARD1, BMPRIA, BRCA1, BRCA2, BRIP1, CDH1, CDK4, CDKN2A (p14ARF and p16), CHEK2, EPCAM, MEN1, MLH1, MSH2, MSH6, MUTYH, NBN, NFI, PALB2, PMS2, POLD1, POLE, PTEN, RAD51C, RAD51D, RET, SDHB, SDHC, SDHD, SMAD4, STK11, TP53, and VHL, as set forth in claims 1, 20, 23, and 27, as well as the limitation of an adapter sequence being ligated to at least end of the plurality of amplicons, as set forth in claims 1, 16, and 23.  
Regarding claims 1 and 16, Matsuguchi teaches screening of “[a] subject can be a healthy individual, an individual that has or is suspected of having a disease or a pre-disposition to the disease, or an individual that is in need of therapy or suspected of needing therapy” (e.g. as per para 0070) by measuring 2500 or more genes for mutations or alterations, including all the genes claimed in present claim 1 (e.g. see 
Regarding claim 16, Matsuguchi also teaches the limitation of wherein the plurality of amplicons further comprise a unique index sequence (e.g. as per para 0125 and 0147).
Regarding claims 18-19, Matsuguchi also teaches the limitation of bait probes for enrichment (e.g. as per para 0005).  
Regarding claim 20, Matsuguchi teaches the above, including the use of Proteinase K (e.g. as per para 0105).  This is also taught by Bhattacharjee (e.g. as per para 0107 and 0256).
Regarding claim 23, Matsuguchi teaches the above, including selecting the patient for anti-cancer treatment (e.g. as per para 0184 and 0201).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to screen for the comprehensive list of genes whose mutations are related to cancer as per Matsuguchi in the screening method of Bhattacharjee in view of Denniff.  One of ordinary skill in the art would have been motivated to do so since the list of genes by Matsuguchi is more comprehensive than that of Bhattacharjee, noting that as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the instant case, all of the elements of the genes whose mutations and/or 
***
Response to Arguments
The 04/06/2021 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at pages 7-8 assert that “claims 1, 20, and 23 have all been amended to incorporate steps or elements relating to the pooling of individually-indexed patient samples into a combined ‘pool’ of samples” and that “[a]ll of the cited references fail to teach or suggest this feature of the claims.”  In response, it is noted that the rejections herein have been amended to teach or suggest such limitations.
 
Bhattacharjee et al., Denniff et al., Matsuguchi et al., Eiermann et al., and Wong et al.
Claims 1, 3-5, 7-8, 10-13, 16, 18-21, 23-24, 26, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (U.S. PGPub 2016/0281166 A1, cited in IDS of 05/15/2020, of record) in view of Denniff et al. (Anal. Chem., 2014, 86:8489-8495, cited in IDS of 05/15/2020, of record), further in view of Matsuguchi et al. (U.S. PGPub 2018/0089373 A1, priority date 09/23/2016, of record) further in view of Eiermann et al. (Annals of Oncology 12 (Suppl. I): S57-S62, 2001, of record), and et al. (Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013).
Bhattacharjee in view of Denniff, Matsuguchi, and Wong is relied upon as above, however, it is noted that the reference is silent on the specific anti-cancer treatment, as set forth in claim 26.
Eierman teaches the use of combinations of chemotherapy drugs, including trastuzumab (Herceptin) and paclitaxel in the treatment of HER2 positive breast cancer (e.g. Abstract).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to treat the patient identified with cystic fibrosis as per Bhattacharjee in view of Denniff, Matsuguchi, and Wong using trastuzumab and paclitaxel.  One of ordinary skill in the art would have been motivated to do so since Eiermann teaches that “the addition of trastuzumab to chemotherapy as first-line treatment significantly improves the survival of HER2-positive metastatic breast cancer patients to a clinically meaningful degree. Initial use of trastuzumab as part of combination therapy resulted in a decrease in relative risk of death by approximately 25% at 29 months of follow-up. In addition to this survival benefit, trastuzumab significantly increased TTP, response rate and duration, and TTF. Of particular note is that addition of trastuzumab to paclitaxel therapy more than doubled median TTP” as per the Discussion and conclusion section on page 61.  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said 
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Bhattacharjee et al., Denniff et al., Matsuguchi et al., Qiagen®, and Wong et al.
Claims 1, 3-5, 7-8, 10-13, 16, 18-21, 23-24, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharjee et al. (U.S. PGPub 2016/0281166 A1, cited in IDS of 05/15/2020, of record) in view of Denniff et al. (Anal. Chem., 2014, 86:8489-8495, cited in IDS of 05/15/2020, of record), further in view of Matsuguchi et al. (U.S. PGPub 2018/0089373 A1, priority date 09/23/2016, of record) further in view of Qiagen® (Genomic DNA Handbook, June 2015, cited in IDS of 08/03/2020), and further in view of Wong et al. (Current Protocols in Molecular Biology 7.11.1-7.11.11, January 2013).
Bhattacharjee in view of Denniff, Matsuguchi, and Wong is relied upon as above, however, it is noted that while the reference teaches a lysis buffer with Tris·Cl, EDTA, and non-ionic detergents (e.g. as per para 0107, 0114, and 0258), it is silent on guanidine hydrochloride, Tween 20, and Triton X-100, as set forth in claims 33-34 and 36.

It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to perform the genetic screening as per Bhattacharjee, Denniff, and Wong using the lysis buffer as per Qiagen.  One of ordinary skill in the art would have been motivated to do so since Qiagen’s lysis buffer is a commercially available buffer system designed to work with Proteinase K for lysing blood samples prior to genomic DNA extraction and purification (e.g. their kits “provide an easy, safe, and reliable method for the isolation of pure high-molecular-weight genomic DNA” as per Qiagen page 7) and Bhattacharjee teaches at para 0107 that their methods “can use different lysis buffer compositions”.  
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claims are allowed.
Applicant's amendment has necessitated the new ground(s) of rejection, if any, presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639